Exhibit 10.25

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“the Agreement”) is entered in between Guy
Gecht, an individual (“Executive”), and Electronics for Imaging, Inc., (“the
Company”), effective August 1, 2006 (“the Effective Date”) as represented by the
Compensation Committee of the Board of Directors (“The Committee”).

1. Position.

Executive will be employed as the Company’s Chief Executive Officer. Executive
and The Committee may mutually agree to change Executive’s position(s) or
title(s), and may from time to time alter the duties, responsibilities or
functions initially associated with the position(s).

2. Primary Duties.

Executive will perform such duties and functions as are generally associated
with the position of Chief Executive Officer as well as such other specific
duties and functions that are reasonably assigned to him from time to time by
the Company’s Board of Directors.

3. Base Salary.

Beginning on the Effective Date, Executive will receive an annual base salary of
$570,000, which will be paid in accordance with the Company’s regular payroll
practices, and which will be subject to withholding required by law. Thereafter,
Executive’s annual base salary will be reviewed periodically to determine
whether, in the sole discretion of The Committee, Executive’s base salary should
be changed.

4. Management Bonus Plan.

Beginning on the Effective Date, Executive will be eligible to participate in
the Company’s annual management bonus plan for executive’s at the Chief
Executive Officer level of the Company, under which, he will be eligible to
receive a bonus based on a percentage of his annual base salary or based on
targets established at the beginning of the year. The award and payment of the
executive bonus will be governed by the terms of the Company’s management bonus
plan as approved by The Committee, who shall have the sole discretion to change
or eliminate the Executive’s bonus plan, to determine whether Executive is
entitled to any such bonus and to determine the amount of any such bonus. If
Executive’s employment terminates for any reason prior to the end of the
calendar year, Executive’s entitlement to any portion of the executive bonus
will be determined pursuant to the management bonus plan, subject to the
approval of The Committee.

5. Executive Benefits.

Executive will be eligible to participate in any employee benefit plans or
programs, including but not limited to group medical benefits and 401(k) plan,
maintained or established by the Company to the same extent as other employees
at Executive’s level within the Company, subject to the generally applicable
terms and conditions of the plan or program in question and the determination of
any person or committee administering such plan or program.

If Executive becomes entitled to any Severance Pay or Change of Control
Severance Pay (as defined in section 9.a), the Company shall (i) continue to
fully subsidize Executive’s health insurance coverage under Part 6 of Title I of
ERISA (“COBRA”) for the lesser of (x) the period of COBRA continuation coverage
applicable to the Executive, or (y) the duration of the Severance Pay or Change
of Control Severance Pay and (ii) provide outplacement services to the Executive
for a minimum of one (1) week of onsite counseling and ninety (90) days of
counseling follow-ups (subject to a maximum of $35,000).

6. Equity.

a. Stock Options.

Executive shall be eligible to participate in the employee stock option program
and may periodically be granted additional stock options based on his
performance.

Executive Employment Agreement

8/7/2006

Page 1 of 6



--------------------------------------------------------------------------------

b. Restricted Stock Awards, Restricted Stock Units and other Equity Grants or
Awards

Executive may periodically be granted additional equity awards, including shares
of restricted common stock, based on his performance.

7. Other Obligations.

Executive will be subject to and agrees to adhere to all policies or procedures
of the Company, as amended from time to time, applicable to Executive’s position
or level within the Company. Executive’s employment agreement is conditioned
upon Executive’s faithful observance of the Company’s Employment, Confidential
Information and Invention Assignment Agreement (the “Confidential Information
Agreement”), copy of which is attached.

8. At-Will Employment.

Executive’s employment with the Company is for no specified duration and is
at-will. Either Executive or the Company may terminate Executive’s employment or
the terms of his employment at any time and for any reason, with or without
cause and with or without notice. The at-will nature of Executive’s employment
with the Company may be altered only in writing expressly so stating signed by
the Company’s President or COO. However, as described in this Agreement,
Executive may be entitled to severance benefits depending upon the circumstances
of the termination of Executive’s employment.

9. Termination of Employment.

 

  a. Termination Before and After a Change of Control Without Cause or By
Executive for Good Reason or for Good Reason Outside of a Change of Control.

 

  (i) Termination Before a Change of Control by the Company Without Cause or by
the Executive for Good Reason Outside of a Change of Control. If, before a
Change of Control (as defined in section 9(f)), the Company terminates
Executive’s employment Without Cause (as defined in section 9.d), or if
Executive voluntarily terminates his or her employment for Good Reason Outside
of a Change of Control (as defined in section 9(f)), the Executive shall be
entitled to the following: (i) an amount equal to (A) twenty-four (24) months of
his or her then-existing base salary, plus (B) an amount equal to the bonus the
Executive would have earned had he been employed by the Company at the end of
the calendar year multiplied by a fraction (x) the numerator of which is the
number of completed months in that year, and (y) the denominator of which is
twelve (12) (the “Current Bonus”) (in total, the “Severance Pay”), (ii) in
addition to Executive’s stock options that were exercisable immediately prior to
such termination, the vesting of the Executive’s then unvested options shall
accelerate and become immediately exercisable, as of the Executive’s last day of
employment, by the Executive or the Executive’s estate, as if the Executive had
remained continuously employed for a period of six (6) months following such
termination (and if any of such options vest on an annual basis, the appropriate
credit shall be given as if the vesting accrued monthly), and such options shall
remain exercisable for the period prescribed in the Executive’s stock option
agreements, and (iii) in addition to Executive’s equity awards (such as
Restricted Stock Awards, Restricted Stock Units and the like) that were vested
immediately prior to such termination, the vesting of additional equity awards
shall accelerate and become immediately nonforfeitable by the Executive or the
Executive’s estate, as if the Executive had remained continuously employed for a
period of six (6) months following such termination (and if any of such awards
vest on an annual

Executive Employment Agreement

8/7/2006

Page 2 of 6



--------------------------------------------------------------------------------

       basis, the appropriate credit shall be given as if the vesting accrued
monthly). The Severance Pay will be paid in a lump sum payment on the date the
“Separation Agreement and Full Release Of All Claims” referred below becomes
irrevocable. If Executive’s employment is terminated with Cause or if Executive
initiates the termination of his employment, Executive shall not be entitled to
the Severance Pay, although the Company may pay Severance in its sole
discretion. The Company is not obligated to pay the Severance Pay and accelerate
the vesting of Executive’s options and other equity awards unless and until the
Executive signs and delivers to the Company’s Chief Executive Officer or
President a “Separation Agreement and Full Release Of All Claims” in the form of
the attached agreement and the release becomes irrevocable.

 

  (ii) Termination After Change of Control by the Company Without Cause or by
the Executive for Good Reason. If within twenty-four (24) months following a
Change of Control (as defined in section 9.f), Executive’s employment with the
Company is terminated by the Company Without Cause or is voluntarily terminated
by Executive for Good Reason (as defined in section 9.e), Executive will receive
the following: (i) an amount equal to (A) thirty-six (36) months of severance
pay, plus (B) the bonus the Executive would have earned had he been employed by
the Company at the end of the calendar year in which the termination occurs (and
as if 100% of the performance targets, if any, were attained), payable in a lump
sum within 30 days after Executive’s last day of employment, (ii) in addition to
Executive’s stock options that were exercisable immediately prior to such
termination, the vesting of additional options shall accelerate in full and
become exercisable by the Executive or the Executive’s representative, as the
case may be, and the exercisability of such Stock Options shall expire on the
earlier of either: (a) one (1) year from the termination date or (b) limited to
the greater of 2 1/2 months following the date at which, or December 31 of the
calendar year in which, the stock options would have expired pursuant to their
original terms on the date of grant, and (iii) in addition to Executive’s equity
awards (such as Restricted Stock Awards, Restricted Stock Units and the like)
that were vested immediately prior to such termination, all of the Executive’s
other equity awards shall become fully vested and nonforfeitable. This
obligation to pay Executive the Change of Control Severance Pay will be binding
on the successor entity following the Change of Control, but shall remain an
obligation of the Company if the successor entity fails to discharge it;
provided, however, the Company is not obligated to pay the Change of Control
Severance Pay and accelerate the vesting of Executive’s options and other equity
awards in the event of a Change of Control unless and until the Executive signs
and delivers to the Company’s Chief Executive Officer or President a “Separation
Agreement and Full Release Of All Claims” in the form of the attached agreement
and the release becomes irrevocable.

 

  (iii) 409A Gross-Up. If Executive (A) is involuntarily terminated by the
Company Without Cause or voluntarily terminates his or her employment for Good
Reason or for Good Reason Outside of Change of Control (within the meaning of
9(e) or 9(f) below), (B) is a Specified Employee (as defined below) and (C) the
Severance Pay or Change of Control Severance Pay constitutes a deferral of
compensation under Code Section 409A, the Company shall pay to Executive an
amount such that after payment by Executive of all taxes (including interest and
penalties) imposed upon Executive under Code Section 409A with respect to the
Severance Pay or Change of Control Severance Pay that would not be imposed if
Section 409A did not apply to the Severance Pay or Change of Control Severance
Pay (“409A Taxes”), including, without limitation, any income taxes, employment
taxes and 409A Taxes imposed upon the Gross-Up Payment (and any interest and
penalties imposed with respect thereto) but excluding any excise taxes imposed
under Code Section 4999, Executive retains an amount of the Gross-Up Payment
equal to the 409A Taxes imposed upon the Severance Pay or Change of Control
Severance Pay. The term “specified

Executive Employment Agreement

8/7/2006

Page 3 of 6



--------------------------------------------------------------------------------

       employee” means that Executive satisfies any one of the following
criteria while the Company’s stock is publicly traded: (A) is an officer of the
Company and has annual compensation from the Company greater than $135,000 (as
adjusted for inflation pursuant to Code Section 416(i)(A)); (B) owns (or is
considered as owning within the meaning of Code Section 318) more than
five-percent of the outstanding stock the Company or more than five-percent of
the total combined voting power of all stock of the Company; or (C) receives
annual compensation from the Company in excess of $150,000 and owns (or is
considered as owning within the meaning of Code Section 318) more than
one-percent of the outstanding stock the Company or more than one-percent of the
total combined voting power of all stock of the Company. For purposes of clause
(A), no more than 50 employees (or, if lesser, the greater of 3 or ten-percent
of the Company’s employees) may be considered as officers under this paragraph.
The Company shall determine whether the Executive is “specified employee” within
the guidelines of Proposed Treasury Regulation § 1.409A-1(i) and any successor
temporary or final regulation.

 

  b. Voluntary Terminations. If executive voluntarily terminates his employment
with the Company, other than a voluntary termination for Good Reason (as defined
in section 9.e) or a voluntary termination for Good Reason Outside of a Change
of Control, then Executive will (i) receive the base salary through the date of
termination of employment and (ii) not be entitled to any other compensation or
benefits (including, without limitation, accelerated vesting of stock options)
from the Company except to the extent provided under the applicable stock option
agreements(s) or as may be required by law (for example, “COBRA” coverage under
Section 4980B of the Code). All payments and benefits will be subject to
applicable withholding taxes.

 

  c. Cause. For all purposes under this Agreement, a termination for “Cause”
shall mean a determination by the Company that the Executive’s Employment is
terminated for any of the following reasons: (i) the Executive’s willful act of
fraud, embezzlement, dishonesty or other misconduct; (ii) the Executive’s
willful failure to perform his duties to the Company, failure to follow Company
policy as set forth in writing from time to time, or failure to follow the legal
directives of the Company (other than failure to meet performance goals,
objectives or measures), that is not corrected within thirty (30) days following
written notice thereof to the Executive by the Executive’s supervisor following
a Change of Control or the Board of Directors of the Company, such notice to
state with specificity the nature of the failure; (iii) the Executive’s material
misappropriation of any material asset of the Company; (iv) the Executive
conviction of, or a plea of “Guilty” or “No Contest” to a felony;
(v) Executive’s use of alcohol or drugs so as to interfere with the performance
of his duties; (vi) the Executive’s willful unauthorized use or disclosure of
any proprietary information or trade secrets of the Company or its affiliates;
(vii) conduct which, in the Company’s determination, is a material violation of
Executive’s fiduciary obligations to the Company; or (viii) intentional material
damage to any property of the Company.

 

  d. Without Cause. For all purposes under this Agreement, a termination of the
Employment by the Company “Without Cause” shall mean a termination by the
Company in the absence of “Cause”, as defined above.

 

  e. Good Reason. For all purposes under this Agreement, “Good Reason” for the
Executive’s resignation will exist if he resigned from Employment, unless
otherwise agreed to in writing by the Executive, within 60 days after the
occurrence of any of the following: (i) any reduction in his Base Salary or
Bonus of 10% or more; (ii) any material reduction in his benefits. including the
termination of this Agreement by the Company without the written consent of the
Executive; (iii) a change in his position with the Company or successor company
that substantially reduces his duties and responsibilities; (iv) office
relocation of more 30 miles further from the Executive’s primary residence; or
(v) any other material break by the Company of its obligations to the Executive
under this Agreement that is not corrected within thirty (30) days following
written notice thereof to the Company by the Executive such notice to state with
specificity the nature of the failure.

 

  f. Good Reason Outside of a Change of Control. For all purposes under this
Agreement, “Good Reason Outside of a Change of Control” for the Executive’s
resignation will exist if he resigned from Employment, unless otherwise agreed
to in writing by the Executive, within 60 days after the occurrence of any of
the following: (i) any reduction in his Base Salary or Bonus of 20% or more;
(ii) a change in his position with the Company that substantially

Executive Employment Agreement

8/7/2006

Page 4 of 6



--------------------------------------------------------------------------------

       reduces his duties and responsibilities, including the termination of
this Agreement by the Company without the written consent of the Executive;
(iv) office relocation of more 60 miles further from the Executive’s primary
residence; or (v) any other material break by the Company of its obligations to
the Executive under this Agreement that is not corrected within thirty (30) days
following written notice thereof to the Company by the Executive such notice to
state with specificity the nature of the failure.

 

  g. Change of Control. For purposes of this Agreement, a “Change of Control”
means the occurrence of any of the following events:

 

  (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or

 

  (ii) A change in the composition of the Board of Directors of the Company
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (a) are directors of the Company as of the date hereof, or
(b) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the Incumbent
directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or

 

  (iii) A merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation.

10. Non-Solicitation.

During the Executive’s Employment Term, Executive, directly or indirectly,
whether as an employee, owner, sole proprietor, partner, director, member,
consultant, agent, founder, co-venture or otherwise, will not engage,
participate or invest in any business activity anywhere in the world which
develops, manufactures or markets products or performs services which are
competitive with the products or services of the Company or products or services
which the Company has under development or which are the subject of active
planning. Executive is not prohibited from purchasing equities or derivatives in
any publicly traded any company.

For a period of twelve (12) months following the date Executive ceases to be
employed by the Company for any reason, Executive, directly or indirectly, will
not: (i) solicit, induce, influence or encourage any person to leave employment
with the Company or its resellers or distributors or (ii) solicit any of the
Company’s customers or users who were customers or users at any time during
Executive’s employment with Company or (iii) harass or disparage the Company or
its employees, clients, directors or agents.

11. Written Amendment or Modification; Waiver.

Except as provided in this paragraph, this Agreement may be altered, modified,
or amended only by a writing signed by Executive and the Company’s Chief
Executive Officer or President of the Company expressly acknowledging that it is
altering, modifying or amending the Agreement. No modification, waiver or
discharge of this Agreement will be effective unless in writing signed by the
Executive and by the President of the Company. No waiver by either party of any
condition or provision of this

Executive Employment Agreement

8/7/2006

Page 5 of 6



--------------------------------------------------------------------------------

Agreement shall be considered a waiver of any other condition or provision or a
waiver of the same condition or provision at another time. Notwithstanding the
foregoing, The Committee may modify this Agreement unilaterally without the
Executive’s written consent in the event that, in The Committee’s sole
discretion, a change in applicable laws, rules or regulations (including Code
Section 409A) necessitate such modifications; however, no such modification may
adversely affect any payment or benefit to the Executive under this Agreement
unless the Company provides the Executive with a substitute payment or benefit
that complies with the change in legal requirements and is the economic
equivalent of the adversely affected payment or benefit.

12. Successors and Assigns.

This Agreement shall be binding upon Executive’s heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company, its successors and assigns. This Agreement is specific to Executive
and may not be assigned or substituted for without the express written consent
of the President of the Company.

13. Term.

The term of this Agreement shall begin on the Effective Date and shall have a
term of three (3) years and will automatically be renewed for one (1) year
periods unless terminated by either party upon sixty (60) days written notice
prior to the expiration of the Agreement and unless otherwise terminated in
accordance with the terms thereof.

15. Entire Agreement.

This Agreement, and the attached Confidential Information Agreement, sets forth
the entire agreement and understanding between the Company and Executive
relating to its subject matter, is fully integrated and supersedes all prior of
contemporaneous discussions, representations, and agreements, whether oral or in
writing, between the parties on that subject matter.

16. Governing Law; Consent to Personal Jurisdiction.

This Agreement shall be governed by the laws of the State of California, without
regard to the choice of law provisions thereof. Executive hereby expressly
consents to personal jurisdiction in the State and federal courts located in
California for any lawsuit arising from or relating to this Agreement, without
regard to his then-current residence or domicile.

17. Severability.

The invalidity or unenforceability of one or more provisions of this Agreement
shall not affect the validity or enforceability of any other provision hereof,
which shall remain in full force and effect to the maximum extent of the law.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

Electronics for Imaging, Inc.         By:   

/s/ Fred Rosenzweig

     Date: 7/31/06    Title:    President         Executive:        

/s/ Guy Gecht

     Date: 8/3/06   

Executive Employment Agreement

8/7/2006

Page 6 of 6